Case 1:20-cv-20218-FAM Document 30 Entered on FLSD Docket 11/04/2020 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 20-cv-20218-MORENO/MCALILEY

  OJ COMMERCE LLC,

        Petitioner,

  v.

  AMAZON SERVICES LLC,

        Respondent.
  _____________________________/

                          REPORT AND RECOMMENDATION

        In this action, the Court granted Petitioner OJ Commerce LLC’s (“OJC”) Petition

  to Confirm Arbitration Award. (ECF No. 19). The Court now has before it OJC’s Motion

  for Attorneys’ Fees, (ECF No. 24), which the Honorable Federico A. Moreno referred to

  me for a report and recommendation. (ECF Nos. 27, 28). Amazon Services LLC

  (“Amazon”) filed a Response, (ECF No. 25), and OJC a Reply, (ECF No. 26). For the

  reasons explained below, I recommend that the Court deny the Motion.

  I.    BACKGROUND

        On November 7, 2019, an arbitrator ordered that Amazon, no later than December 7,

  2019, pay OJC $119,198.34 in damages, with pre-judgment interest at a rate of 12% per

  annum to accrue from June 1, 2018, and $4,125.03 in administrative costs (the “Award”).

  (ECF No. 1-2). The arbitrator declined to award OJC the attorneys’ fees it incurred at

  arbitration. (Id.). After the arbitrator entered the Award, the parties began negotiating a

  non-monetary settlement in lieu of the Award. (ECF Nos. 13 at 1, 17 at 2, 25-1 ¶¶ 4-5).

                                              1
Case 1:20-cv-20218-FAM Document 30 Entered on FLSD Docket 11/04/2020 Page 2 of 11



  The settlement discussions continued through December 2019, past the payment deadline

  set forth in the Award. (ECF Nos. 25-1 ¶¶ 4-5, 25-4). On December 20, 2019, OJC emailed

  Amazon to ask that it pay the Award, noting that Amazon had failed to respond to OJC’s

  settlement proposal, as OJC had asked, by December 14, 2019. (ECF No. 25-4). Amazon

  did not respond and, on December 26, 2019, OJC again emailed Amazon advising that OJC

  intended to file a petition to confirm the Award. (Id.). According to Amazon’s counsel, he

  did not timely respond to OJC’s December 14 and December 26 emails because he was out

  of the office on vacation over the holidays. See (ECF No. 25-1 ¶ 5).

         On January 17, 2020, having not received a response to the recent emails, OJC filed

  its Petition with this Court to confirm the Award. (ECF Nos. 1, 24 at 3). Amazon contacted

  OJC shortly thereafter and requested that OJC confirm Amazon’s calculation of the total

  amount owed with interest, so Amazon could make payment pursuant to the Award. See

  (ECF No. 25-5 at 6-7 (Jan. 29, 2020 email)). OJC, instead of confirming the calculation of

  the Award, asserted that Amazon should pay its attorneys’ fees of “$10,000 (and counting)”

  for “the preparation, drafting, and filing of [the petition to confirm the arbitration award]”

  and offered to settle the case for $10,000 more than the Award. (ECF No. 25-5 at 6

  (Jan. 30, 2020 email)). Amazon agreed to pay the full amount of the Award, but disputed

  OJC’s entitlement to attorneys’ fees. (Id. at 5-6 (Feb. 6, 2020 email)). OJC refused to accept

  full payment of the Award unless Amazon also paid the attorneys’ fees OJC claimed it

  incurred. See (ECF No. 25-5).

         Shortly after the parties reached an impasse, Amazon filed a response to OJC’s

  Petition, stating that it has “no objection to paying the amounts awarded by the arbitrator.”

                                                2
Case 1:20-cv-20218-FAM Document 30 Entered on FLSD Docket 11/04/2020 Page 3 of 11



  (ECF No. 13 at 1). OJC replied, and asked the Court, for the first time, to also award OJC

  attorneys’ fees incurred in connection with the Petition. (ECF No. 17). OJC did not specify

  the amount of fees sought or provide documentary support, such as billing records or

  timesheets of its counsel. (Id.). The Court granted the Petition “as [Amazon] ‘has no

  objection to paying the amounts awarded by the arbitrator’” and denied OJC’s request for

  attorneys’ fees without prejudice. (ECF No. 19). Amazon paid OJC the full amount of the

  Award several days after the Court granted the Petition. (ECF No. 25-1 ¶ 7).

         OJC has now filed a Motion for Attorneys’ Fees, pursuant to Fla. Stat. § 682.15(3)

  and the Court’s inherent authority, seeking $18,142.50 in attorneys’ fees for work its

  counsel performed filing the Petition and litigating the issues of costs and attorneys’ fees.

  (ECF No. 24 at 3-6). 1 Amazon argues that OJC is not entitled to attorneys’ fees under

  Florida Statute § 682.15(3) because this is not a “contested judicial proceeding,” as

  Amazon did not challenge confirmation of the Award. Amazon also argues that attorneys’

  fees are unavailable under the Court’s inherent power because OJC has not shown that

  Amazon acted in bad faith. (ECF No. 25 at 5-12). For the reasons explained below, I agree

  with Amazon and conclude that OJC is not entitled to an award of attorneys’ fees.

  II.    ENTITLEMENT

         A.     Fla. Stat. § 682.15

         Each party is generally responsible for its own attorneys’ fees unless a statute or

  enforceable contract requires the opposing party to pay those fees. Rothenberg v. Sec.



  1
    Amazon filed a separate Motion to Assess Taxable Costs, (ECF No. 22), which the parties
  resolved without the Court’s intervention, (ECF No. 23).
                                               3
Case 1:20-cv-20218-FAM Document 30 Entered on FLSD Docket 11/04/2020 Page 4 of 11



  Mgmt. Co., Inc., 736 F.2d 1470, 1471 (11th Cir. 1984) (citation omitted). OJC seeks an

  award of attorneys’ fees under Fla. Stat. § 682.15(3), which is part of the Revised Uniform

  Arbitration Act (“RUAA”).2 It provides:

                 On motion of a prevailing party to a contested judicial
                 proceeding under s. 682.12 [confirmation of an award], 3
                 s. 682.13 [vacatur of an award], or s. 682.14 [modification or
                 correction of an award], the court may add reasonable attorney
                 fees and other reasonable expenses of litigation incurred in a
                 judicial proceeding after the award is made to a judgment
                 confirming, vacating without directing a rehearing, modifying,
                 or correcting an award.

  Fla. Stat. § 682.15(3) (emphasis added). (ECF No. 24 at 3-5). OJC, as the moving party,

  bears the burden to prove its entitlement to attorneys’ fees. See Hensley v. Eckerhart, 461

  U.S. 424, 437 (1983). This means that OJC must demonstrate that Amazon “contested”

  this judicial proceeding to confirm the Award. See Fla. Stat. § 682.15(3).

         OJC argues that the following circumstances demonstrate that Amazon contested

  this judicial proceeding: (i) Amazon did not respond when OJC asked Amazon for payment

  in late-December; (ii) Amazon offered full payment only after OJC filed the Petition; and

  (iii) Amazon did not pay OJC until after the Court granted the Petition in March, even

  though the Petition was pending since January. See (ECF No. 24 at 4-5).

         OJC offers no authority that demonstrates that these circumstances render this a


  2
    Florida adopted the RUAA in 2013, which is codified in Chapter 682, Florida Statutes. See Fla.
  Stat.       §§       682.01–682.25.      The         RUAA          is       available        at:
  https://www.uniformlaws.org/HigherLogic/System/DownloadDocumentFile.ashx?DocumentFile
  Key=cf35cea8-4434-0d6b-408d-756f961489af.
  3
    Section 682.12 states: “After a party to an arbitration proceeding receives notice of an award,
  the party may make a motion to the court for an order confirming the award at which time the court
  shall issue a confirming order unless the award is modified or corrected . . . or is vacated . . . .”
  Fla. Stat. § 682.12.
                                                   4
Case 1:20-cv-20218-FAM Document 30 Entered on FLSD Docket 11/04/2020 Page 5 of 11



  “contested” judicial proceeding. Most of the cases that OJC relies upon are final judgments

  of Florida state courts that award attorneys’ fees in a single conclusory sentence without

  any analysis of § 682.15. See Landmark, LLC, v. Apex Const. Servs., LLC, et al., No. 2014-

  CA-001995, 2018 WL 2198753, at *1 (Fla. Cir. Ct. Apr. 23, 2018); Action Air Tech, Inc.

  v. Barr Architectural Studio, Inc., No. CACE-15-014755 (02), 2016 WL 8809181, at *1

  (Fla. Cir. Ct. Dec. 5, 2016); Fairview Open Bible Church v. Freedom Steel Bldg. Corp.,

  No. CACE 17-008898 (04), 2017 WL 7406265, at *1 (Fla. Cir. Ct. Nov. 8, 2017). The

  federal decisions that OJC cites are also unhelpful because they involve parties who, unlike

  Amazon, sought to vacate an arbitration award. See RONCO Consulting Corp. v. Leading

  Edge Ventures, LLC, No. PWG-17-305, 2018 WL 4095474, at *2 (D. Md. Aug. 28, 2018)

  (denying petition to vacate arbitration award, granting defendant’s motion to confirm

  arbitration award and awarding attorneys’ fees to defendant under § 682.15); Celasco v.

  Merrill Lynch, Pierce, Fenner & Smith Inc., No. 19-20818, 2019 WL 5209394, at *8 (S.D.

  Fla. Aug. 9, 2019), report and recommendation adopted, No. 19-20818, 2019 WL 5209243

  (S.D. Fla. Aug. 27, 2019) (recommending that motion to vacate arbitration award be denied

  and that if court adopts recommendation to confirm arbitration award, defendant be given

  “leave to file a memorandum of law addressing the standard for awarding attorney’s fees

  under the Florida Arbitration Act.”).

         Amazon, on the other hand, relies upon a factually similar case that addresses

  Hawaii’s equivalent to § 682.15. See Matter of Arb. Between United Pub. Workers,

  AFSCME, Local 646, AFL-CIO & Dep’t of Transp., No. CAAP-XX-XXXXXXX, 2020 WL

  1233430, at *8 (Haw. Ct. App. Mar. 13, 2020). In that case, an arbitrator issued a Decision

                                               5
Case 1:20-cv-20218-FAM Document 30 Entered on FLSD Docket 11/04/2020 Page 6 of 11



  and Award, as well as a Decision on Arbitrability. Id. at *1-2. The Union filed a motion to

  confirm both the award and the arbitrability decision. Id. at *2. The State did not object to

  the award but disputed that the arbitrability decision constitutes a separate award. Id. The

  trial court agreed and entered an order confirming the Decision and Award, denying

  confirmation of the Decision on Arbitrability as a separate award, and denying the Union’s

  request for attorneys’ fees because the State did not contest confirmation of the award. Id.

  The statute at issue provided that “[o]n application of a prevailing party to a contested

  judicial proceeding . . . the court may add reasonable attorney’s fees . . . incurred in a

  judicial proceeding after the award is made to a judgment confirming, vacating without

  directing a rehearing, modifying, or correcting an award.” HRS § 658A-25(c) (emphasis

  added).

         The appellate court affirmed. United Pub. Workers, 2020 WL 1233430, at *8. It

  noted that “the State conceded that it had ‘no objection to the issuance of an order

  confirming . . . [the award].’” Id. (emphasis in original). The Court then concluded that

  “[t]he State’s limited opposition did not convert the proceeding into a ‘contested judicial

  proceeding’ as the State had not actually contested confirmation of the award.” Id.

         Similarly, here, Amazon had “no objection to paying the amounts awarded by the

  arbitrator,” (ECF No. 13 at 1), and only disputed OJC’s demand for attorneys’ fees – an

  amount not included in the Award. I conclude that Amazon’s refusal to pay amounts not

  awarded by the arbitrator does not render this action a “contested judicial proceeding.”

         My conclusion is consistent with the comments to the RUAA, which provide in

  pertinent part that:

                                               6
Case 1:20-cv-20218-FAM Document 30 Entered on FLSD Docket 11/04/2020 Page 7 of 11



                The right to recover post-award litigation expenses does not
                apply if a party’s resistance to the award is entirely passive but
                only where there is “a contested judicial proceeding.” The
                situation of an uncontested judicial proceeding, e.g., to confirm
                an arbitration award, will most often occur when a party simply
                cannot pay an amount awarded. If a party lacks the ability to
                comply with the award and does not resist a motion to confirm
                the award, the subsection does not impose further liability for
                the prevailing party’s fees and expenses. These expenditures
                should be nominal in a situation in which a motion to confirm
                is made but not opposed.

  RUAA § 25, cmt. 4, at 88-89 (emphasis added). Here, Amazon did not pay the Award by

  the deadline because it could not afford to do so; rather because the parties were negotiating

  a non-monetary resolution. See (ECF No. 25-1 ¶¶ 4-5). Once OJC filed the Petition,

  Amazon contacted OJC to confirm its calculation of the amount owed, with interest, so

  Amazon could make payment, which OJC made clear it would not accept without payment

  of the contested attorneys’ fees. (ECF Nos. 25-1 ¶ 6, 25-5). And, when Amazon responded

  to the Petition, it conceded that it did not object to confirmation of the Award, and never

  sought to vacate, modify or correct the Award. Under these circumstances, to the extent

  Amazon resisted the Award, it is best characterized as passive.

         For the foregoing reasons, I conclude that OJC has not met its burden to establish

  that Amazon contested this judicial proceeding, and therefore, OJC is not entitled to an

  award of attorneys’ fees under Fla. Stat. § 682.15(3).

         B.     The Court’s Inherent Authority

         OJC also asks the Court to invoke its inherent authority to sanction Amazon and

  order it to pay OJC’s attorneys’ fees. (ECF No. 24 at 5-6). A court’s inherent authority to

  sanction litigants and their counsel reflects “the control necessarily vested in courts to

                                                7
Case 1:20-cv-20218-FAM Document 30 Entered on FLSD Docket 11/04/2020 Page 8 of 11



  manage their own affairs so as to achieve the orderly and expeditious disposition of cases.”

  Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991) (citation omitted). A court must exercise

  its inherent authority to sanction “with restraint and discretion” in order “to fashion an

  appropriate sanction for conduct which abuses the judicial process.” Id. at 44-45.

         “[T]he inherent-powers standard is a subjective bad-faith standard.” Purchasing

  Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1223 (11th Cir. 2017). The Eleventh

  Circuit Court of Appeals explained that “in the absence of direct evidence of subjective

  bad faith, this standard can be met if an attorney’s conduct is so egregious that it could only

  be committed in bad faith.” Id. at 1224-25 (emphasis added).

         In the context of arbitration awards, courts recognize that a party acts in bad faith

  when the party refuses to comply with the arbitrator’s award without justification. See Int’l

  Chemical Workers Union (AFL-CIO), Local No. 227 v. BASF Wyandotte Corp., 774

  F.2d 43, 47 (2d Cir. 1985); see also Kalifa v. Blue Star Jets, LLC, No. 11-21999-CIV,

  2012 WL 13012747, at *2-3 (S.D. Fla. Mar. 28, 2012); Nat’l Ass’n of Broadcast Emps. &

  Technicians, AFL-CIO v. Sunbeam Television Corp., 606 F. Supp. 111, 115-16

  (S.D. Fla. 1984); United Steel Workers of Am. v. U.S. Gypsum Co., 492 F.2d 713, 734

  (5th Cir. 1974).4 This is a high standard: courts interpret the term “without justification”

  to mean “to take an unreasonable, clearly wrong position–no matter how sincere the belief

  behind it.” E.G.&G. Fla., Inc. v. Int’l Union, United Plant Guard Workers of Am.

  (UPGWA) & Its Local Union No. 128, No. 97-1519-CIV-ORL-22B, 1998 WL 928416,


  4
    In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), the Eleventh Circuit
  adopted as binding precedent all decisions handed down by the former Fifth Circuit before October
  1, 1981.
                                                 8
Case 1:20-cv-20218-FAM Document 30 Entered on FLSD Docket 11/04/2020 Page 9 of 11



  at *2 (M.D. Fla. Oct. 28, 1998) (citations omitted). Importantly, a party must do more than

  merely challenge an arbitration award to act “without justification.” Id.

         Viewing the record, it cannot be said that Amazon’s delayed payment was

  unreasonable or based on a “clearly wrong” position. At OJC’s request Amazon

  communicated with OJC about a possible non-monetary resolution in lieu of the Award.

  (ECF No. 25-1 ¶ 4). These settlement discussions extended, by agreement, beyond the

  payment deadline. (ECF Nos. 25-1 ¶¶ 4-5, 25-4 (Dec. 20, 2019 email)).5

         No doubt, Amazon dropped the ball when it did not respond to OJC’s late December

  emails requesting payment of the Award. This was during the holiday season and

  Amazon’s counsel explained that he was on vacation. (ECF No. 25-1 ¶ 5). OJC, however,

  did not file the Petition until mid-January, and Amazon offers no explanation why it failed

  to respond to OJC’s emails after the holidays. Plainly, Amazon should have done better.

  Amazon did, however, immediately offer to pay the Award once OJC filed the Petition.

  (ECF No. 25-5 at 6-7 (Jan. 29, 2020 email)).

         OJC repeatedly refused to accept Amazon’s payment unless it included OJC’s

  attorneys’ fees, thereby causing further delay in payment. See (ECF No. 25-5). OJC made

  this demand without offering any evidentiary support for the fees sought, despite Amazon’s

  request for this information.6 (ECF No. 25-6 at 1-5). Under these circumstances, where the


  5
    OJC’s Dec. 20, 2019 email states: “You [Amazon] promised to get back to us last Friday
  [December 14, 2019], but I haven’t heard anything. Please make sure I receive payment on a
  Monday so we don’t have to move for enforcement.” (ECF No. 25-4 (Dec. 20, 2019 email)).
  6
   OJC insisted that Amazon pay attorneys’ fees of “$10,000 (and counting)” for filing the Petition.
  (ECF No. 25-5 at 6 (Jan. 30, 2020 email)). Amazon’s resistance to this demand was not
  unreasonable, given that the Petition was just two pages of mostly single-sentence numbered
  paragraphs that were mostly conclusory or boilerplate. See (ECF No. 1). It is troubling to see that
                                                 9
Case 1:20-cv-20218-FAM Document 30 Entered on FLSD Docket 11/04/2020 Page 10 of 11



   parties were in the midst of settlement discussions and OJC insisted upon payment of

   unsubstantiated amounts that were not included in the Award, Amazon’s delayed payment

   of the Award was not unreasonable or clearly wrong. On this record, OJC has not

   demonstrated that Amazon acted without justification when it did not pay OJC by the

   arbitrator’s December 7, 2019 deadline.7

          For the foregoing reasons, I conclude that OJC failed to demonstrate that Amazon

   acted in bad faith 8 and, therefore, there is no basis to award attorneys’ fees under the

   Court’s inherent authority.9



   OJC’s demand also was nearly four times greater than the amount OJC actually incurred. See (ECF
   No. 24-6 (entries for Schlomo Y. Hecht on Jan. 13, 2020 (2.5 hours) and Jan. 14, 2020 (4.5 hours)))
   (reflecting work performed in drafting the Petition totaling approximately $2,500)).
   7
     Importantly, Amazon remained willing to pay the Award in full, did not oppose confirmation of
   the Award, and paid the Award as soon as the Court confirmed it.
   8
     The cases that OJC relies upon to demonstrate bad faith are inapposite. See Astanza Design, LLC
   v. Giemme Stile, S.p.A., 220 F. Supp. 3d 641, 652-53 (M.D.N.C. 2016) (court did not address or
   rely upon inherent authority in awarding attorneys’ fees); N.Y.C. Dist. Council of Carpenters
   Pension Fund v. E. Millenium Constr., Inc., No. 03 Civ. 5122, 2003 WL 22773355, at *2 (S.D.N.Y.
   Nov. 21, 2003) (defendant refused to participate in arbitration and confirmation proceedings, and
   refused to comply with arbitrator’s award); Int’l Union, United Auto., Aerospace & Agric.
   Implement Workers of Am. v. United Farm Tools, Inc., Speedy Mfg. Div., 762 F.2d 76, 77 (8th Cir.
   1985) (insufficient justification for the refusal to comply with the arbitrator’s award where losing
   party asserted “that an honest disagreement existed as to the validity of the award because the
   arbitrator exceeded his authority in making the award,” but did not move to set award aside); Bell
   Prod. Eng’rs Ass’n v. Bell Helicopter Textron, Div. of Textron, Inc., 688 F.2d 997, 998-99
   (5th Cir. 1982) (affirming bench trial which resulted in declaration that employer had not complied
   with arbitration award and upholding award of attorneys’ fees because “the company’s refusal to
   abide by the arbitrator’s award was without justification.”).
   9
     Although unnecessary to my analysis, I note that Amazon argues that it did not act in bad faith
   because the arbitrator’s award is legally unenforceable until confirmed. (ECF No. 25 at 12). This
   argument is without merit. Parties are not free to simply ignore an arbitration award. See Capital
   Factors, Inc. v. Alba Rent-A-Car, Inc., 965 So. 2d 1178, 1182 (Fla. 4th DCA 2007) (“Ordinarily,
   a decision by arbitrators is as binding and conclusive ... as the judgment of a court.”) (alteration in
   original) (citation omitted). Amazon’s assertion, if accepted, would undermine the goals of
   arbitration, one of which is to decrease costs of litigation to the parties and the judicial system. See
   Brisentine v. Stone & Webster Eng’g Corp., 117 F.3d 519, 526 (11th Cir. 1997).
                                                     10
Case 1:20-cv-20218-FAM Document 30 Entered on FLSD Docket 11/04/2020 Page 11 of 11



   III.    RECOMMENDATION

           Based on the foregoing, I RESPECTFULLY RECOMMEND that the Court

   DENY OJC’s Motion for Attorneys’ Fees, (ECF No. 24).

   IV.     OBJECTIONS

           No later than fourteen days from the date of this Report and Recommendation

   the parties may file any written objections to this Report and Recommendation with the

   Honorable Federico A. Moreno, who is obligated to make a de novo review of only those

   factual findings and legal conclusions that are the subject of objections. Only those

   objected-to factual findings and legal conclusions may be reviewed on appeal. See Thomas

   v. Arn, 474 U.S. 140 (1985), Henley v. Johnson, 885 F.2d 790, 794 (11th Cir. 1989),

   28 U.S.C. § 636(b)(1), 11th Cir. R. 3-1 (2016).

           RESPECTFULLY RECOMMENDED in Miami, Florida this 4th day of November

   2020.

                                            ________________________________
                                            CHRIS McALILEY
                                            UNITED STATES MAGISTRATE JUDGE

   Copies to:
   The Honorable Federico A. Moreno
   Counsel of record




                                              11
